EXHIBIT 10.5

 







--------------------------------------------------------------------------------

 
 
License Back Agreement in the People’s Republic of China




BY AND BETWEEN
 
JIANGSU LEIMONE ELECTRONICS CO., LTD.
 
AND
 
ZOOM TELEPHONICS, INC.
 
 
 
 
Dated:  October 18, 2010
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
License Back Agreement in the People’s Republic of China


This License Agreement (“Agreement”) is made as of this 18th day of October,
2010 (“Effective Date”) by and between Jiangsu Leimone Electronics Co., Ltd., a
company organized under the laws of the People’s Republic of China (PRC), and
Zoom Telephonics, Inc., a corporation organized under the laws of Delaware,
USA.  Each of the parties to this Agreement is individually referred to herein
as a “Party” and collectively as the “Parties.”


WHEREAS, Zoom Telephonics, Inc. was the owner of certain rights, title and
interest in and to certain Zoom Marks (as defined hereafter) in the PRC;


WHEREAS, on January 28,  2009, Zoom Telephonics, Inc. entered into a license
agreement with Tianjin Tong Guang Group Digital Communication Co., Ltd., a
company organized under the laws of the PRC (“Tianjin Tong Guang”) granting
Tianjin Tong Guang a license to use the Zoom Marks (the “Tianjin Tong Guang
License”) worldwide;


WHEREAS, on October 18, 2010, Zoom Telephonics, Inc., Jiangsu Leimone
Electronics Co., Ltd. and Tianjin Tong Guang entered into a Binding Letter
Agreement (“Binding Letter Agreement”) providing that the Tianjin Tong Guang
License was terminated as of the Effective Date of the Binding Letter Agreement;


WHEREAS, on the Binding Letter Agreement further provided that Zoom Telephonics,
Inc. would assign its rights, title and interest to the Zoom Marks to Jiangsu
Leimone Electronics Co., Ltd.;


WHEREAS, the Binding Letter Agreement further provided that Jiangsu Leimone
Electronics Co., Ltd. (the “Licensor”) would grant Zoom Telephonics, Inc. (the
“Licensee”) a license back to the Zoom Marks on the terms set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Binding Letter Agreement, and intending to be legally bound hereby, the
Parties agree as follows:


1.  The Licensor hereby grants a royalty-free non-exclusive right to the
Licensee to use the Zoom trademarks listed on Schedule A (“Zoom Marks”) in
connection with the goods and services listed on Schedule B ("Licensed Goods and
Services") in the PRC, not including Hong Kong SAR, Macao SAR and Taiwan
(“Territory”) in accordance with the terms set forth in this Agreement.
 
a.  Licensor represents to Licensee that (i) Licensor has registered the ZOOM
Marks as shown on Schedule A; and (ii) to Licensor’s knowledge, no Person is
contesting the registrations as of the date hereof.
 
b.  As of the date hereof, Licensor is not engaged in the defense of any
intellectual property infringement claim brought by any Person alleging that any
of the ZOOM Marks infringe upon another’s intellectual property.
 
c.  Licensee acknowledges and agrees that the rights granted herein are subject
to the provisions contained in Article 8, “Effect of Termination” of the Tianjin
Tong Guang License, which is attached hereto as Exhibit C.  Licensee
acknowledges and agrees that any and all acts taken by Tianjin Tong Guang in
accordance with Article 8 of the Tianjin Tong Guang License shall not constitute
a breach of this Agreement.


 
2

--------------------------------------------------------------------------------

 


2.  Licensor reserves the right to use, and to grant to any other licensee the
right to use, the ZOOM Marks in connection with items other than the Licensed
Goods and Services within the Territory.


3.  Licensor shall have the right to review and approve of the use of the ZOOM
Marks by Licensee for its products in the PRC. Licensee’s current use of the
ZOOM Marks in the PRC and Licensee’s uses to date are expressly approved.
Licensee’s future use of the ZOOM marks in the areas listed in schedule B are
expressly approved.


4.  The name of the Licensee and the original place of manufacture of goods
shall be marked on the Licensed Goods.


5.  Licensee’s current use of the Zoom Marks and the Licensee’s uses to date in
compliance with this Agreement shall be deemed expressly approved by Licensor.


6.  Licensee agrees to cooperate with Licensor in facilitating control by
Licensor or its designee of the nature and quality of the services rendered and
goods sold or used by Licensee in connection with the ZOOM Marks and the
Licensed Goods and Services, and to supply Licensor or its designee with
specimens of representative uses of the ZOOM Marks upon request. Licensee shall
comply with all Applicable Laws and regulations and obtain all appropriate
governmental approvals relating to the sale or manufacture of goods and the sale
or rendering of services by Licensee under the ZOOM Marks. Licensor shall
reasonably cooperate with Licensee where appropriate and as requested to
facilitate Licensee’s compliance with all applicable laws relating to the sale
or manufacture of goods and the sale or rendering of services by Licensee under
the ZOOM Marks.


7.  Until otherwise terminated by the parties in writing, the term of this
Agreement shall be perpetual.


8.  Licensee acknowledges that the ZOOM Marks have acquired valuable goodwill in
the minds of the trade and the public and those services and products bearing
the ZOOM Marks have acquired a desirable reputation.  Within the Territory,
Licensee acknowledges that it has no claim to any right, title and interest in
and to the ZOOM Marks or any and all forms or embodiments thereof nor to the
goodwill attached to the ZOOM Marks in connection with the business, operations
and goods in relation to which the same have been and may be used by Licensee or
by Licensor, except as expressly set forth in this Agreement.


9.  Within the Territory, Licensee acknowledges that only Licensor may file and
prosecute a trademark, service mark, copyright or other application or
applications to register the ZOOM Marks or any other proprietary rights related
thereto in any jurisdiction.  Licensee shall (at Licensor’s expense) do such
commercially reasonable things as Licensor or its designee may reasonably
request in connection with the registration or protection of the ZOOM Marks or
any other proprietary rights related thereto including, without limitation,
entering into and filing with the relevant authority a registered user
agreement.


 
3

--------------------------------------------------------------------------------

 
 
10. Licensee agrees and undertakes to use the ZOOM Marks strictly in compliance
with and observance of any and all trademark and copyright laws and to use such
markings in connection with the ZOOM Marks as may commercially reasonably be
requested by Licensor.


11. All use of the Zoom Marks by Licensee in the Territory inures to and shall
be for the benefit of  Licensor.


12. Licensee shall never (i) challenge the validity or ownership of any of the
ZOOM Marks by Licensor or any application for registration thereof or any
registrations thereof in the Territory by Licensor or (ii) contest the fact that
Licensee’s rights under this Agreement shall terminate upon termination of this
Agreement within the Territory.


13. Licensee accepts that it shall have no remedies against Licensor in the
event that Licensee is prevented from using the ZOOM Marks or any part of them.


14. The conduct of any legal or other action, including any proceeding before
any court or governmental authority, arising from any dispute with any third
party concerning use of any of the ZOOM Marks or any confusingly similar name or
mark (a “Relevant Action”) shall, within the Territory, at Licensor’s option
(exercisable by written notice given by Licensor to Licensee at any time), be
under the absolute control of Licensor.


In particular, without limitation, upon Licensor exercising its option Licensor
shall have the sole power to conduct any Relevant Action and to determine
whether and when any settlement or compromise should be made or paid in respect
of any Relevant Action and Licensee shall not be entitled to conduct any
Relevant Action or to make or pay any such settlement or compromise without the
consent of Licensor.  Licensor shall have the sole power and absolute discretion
to determine what action, if any, will be taken with respect to any unauthorized
use, infringement or act of unfair competition by third parties to stop such
use, infringement or act or otherwise to protect any of the ZOOM Marks. Licensee
shall, at Licensor’s expense, cooperate with Licensor with respect to any
Relevant Action, and if requested by Licensor, Licensee will join with Licensor
as a party to any action brought by Licensor for such purpose at Licensor’s
expense. Any recovery as a result of such action shall belong solely to Licensor
and Licensee shall account to Licensor in respect of any amounts received by it
as a result thereof, except to the extent necessary for Licensee to reimburse
itself for actual, reasonably incurred out-of-pocket expenses and fees incurred
by Licensee in the conduct of such action at Licensor’s request and
substantiated by written evidence provided to Licensor.


15.  Termination by Licensor:
 
If at any time:
 
1.     
Licensee breaches any material provision of this Agreement and, in the case of a
breach which is capable of remedy, such breach is not remedied within ninety
(90) days of the date of service upon Licensee of a notice given by Licensor
requiring that it be remedied, or if such breach is capable of remedy but cannot
reasonably be remedied or cured within such ninety (90)-day period, and Licensee
fails to commence such remedy or cure within such ninety (90)-day period or at
any time thereafter fails diligently to prosecute such remedy or cure to
completion;

 
2.     
the performance by Licensor or Licensee of any of their respective material
obligations under this Agreement shall be illegal under Applicable Laws or under
the laws of the jurisdiction in which Licensor and Licensee are incorporated or
formed or the laws of any jurisdiction where Licensor carries on business or
holds assets; or

 
 
4

--------------------------------------------------------------------------------

 
 
3.     
an effective resolution is passed, or an effective order made by a court of
competent jurisdiction, for the dissolution, liquidation or winding up of
Licensee or any event having similar consequences occurs in any jurisdiction in
which a material part of its assets is held;
 

such occurrences shall be defaults under this Agreement (other than clause (ii)
above) and Licensor may, by not less than ninety (90) days’ notice, terminate
this Agreement with effect from the expiration of such notice.


16.  Termination by Licensee:
 
If at any time:
 
1.     
Licensor breaches any material provision of this Agreement and, in the case of a
breach which is capable of remedy, such breach is not remedied within ninety
(90) days of the date of service upon Licensor of a notice given by Licensee, or
if such breach cannot reasonably be remedied or cured within such ninety
(90)-day period, Licensor fails to commence such remedy or cure within such
ninety (90)-day period or at any time thereafter fails diligently to prosecute
such remedy or cure to completion;

 
2.     
the performance by Licensor or by Licensee of any of their respective
obligations shall be illegal under Applicable Laws; or

 
3.     
an effective resolution shall be passed, or an effective order made by a court
of competent jurisdiction, for the dissolution, liquidation or winding up of
Licensor or any event having similar consequences occurs in any jurisdiction in
which a material part of its assets is held, or a receiver or similar officer is
appointed of any material part of its assets, or Licensor becomes insolvent or
is unable to pay its debts as they fall due or suspends payment of its debts or
enters into any composition or arrangement for the benefit of its creditors;

such occurrences shall be defaults under this Agreement (other than clause (ii)
above) and Licensee may, by ninety (90) days’ notice in writing (or immediately
in the case of clause (iii) where Licensor is insolvent or unable to pay its
debts or suspends payment of its debts), terminate this Agreement with effect
from the expiration of such notice.


17.  Upon the termination of this Agreement, Licensee shall forthwith
discontinue all use of any of the ZOOM Marks and any variation or simulation
thereof, or any mark, name, logo or design similar to any of the ZOOM Marks, or
any other proprietary rights related thereto and shall forthwith cease to use
(and shall upon request deliver up to Licensor or destroy on oath) any business
materials, advertising or promotional materials, operating supplies or equipment
bearing any of the ZOOM Marks, any variation or simulation thereof, or any mark,
name logo or design similar to any of the ZOOM Marks in the Territory.  Upon
such termination, Licensee hereby irrevocably releases and disclaims any right
or interest in or to any and all of the ZOOM Marks in the Territory and
proprietary rights related thereto, and Licensee agrees that all rights in the
ZOOM Marks in the Territory, proprietary rights related thereto and goodwill
connected therewith remain the property of Licensor. Licensee shall be permitted
for a period of ninety (90) days from the date of termination to use or sell
inventory, operating supplies or equipment bearing any of the ZOOM Marks, any
variation or simulation thereof, or any mark, name, logo or design similar to
any of the ZOOM Marks, only in connection with the Licensed Goods and Services,
but not otherwise or thereafter and provided that such use is at all times
consistent with Paragraph 6.


 
5

--------------------------------------------------------------------------------

 
 
18.  The provisions of Paragraphs 17, , 22, 23, 24, 25, 26, 28, and 29  hereof
shall survive any termination of this Agreement.


19.  The license granted herein by Licensor is strictly personal to Licensee and
none of the rights granted to Licensee hereunder may be assigned, transferred or
sub-licensed by Licensee to any Person without the prior written consent of
Licensor, although such consent should not be unreasonably withheld.  In the
event that the assignment or transfer by Licensee is part of the sale of the
company of Zoom Telephonics or as part of a sale of Zoom Telephonics product
rights assets, such as ADSL product rights assets or all Zoom Telephonics
product rights assets, then Licensor’s written consent is not required provided
that Zoom Telephonics shall cause the purchaser of the company of Zoom
Telephonics, or its product rights assets, to agree in writing not to hinder,
damage or infringe upon Licensor’s existing rights to and benefits from the Zoom
Marks.


20.  [Deleted intentionally.]


21.  [Deleted intentionally.]


22.  The failure of either party to insist upon a strict performance of any of
the terms or provisions of this Agreement, or to exercise any option, right or
remedy herein contained, shall not be construed as a waiver or as a
relinquishment of such term, provision, option, right or remedy, but the same
shall continue and remain in full force and effect.  No waiver by either party
of any term or provision hereof shall be deemed to have been made unless
expressed in writing and signed by such Party.


23. If any portion of this Agreement shall be declared invalid by order, decree
or judgment of a court of competent jurisdiction, this Agreement shall be
construed as if such portion had not been inserted herein except when such
construction would constitute a substantial deviation from the general intent
and purpose of the Parties as reflected in this Agreement.


24.  The Parties shall take any actions including, without limitation, execute
any further documentation necessary to make this Agreement, or to confirm that
this Agreement is, fully and legally effective, binding and enforceable as
between them and as against third parties, and to enable the Parties to perfect
their rights.


25.  This Agreement and the Exhibits referred to herein constitute the entire
agreement between the Parties relating to the subject matter hereof, superseding
all prior agreements or undertakings, oral or written. Each Party confirms to
the other Party that in entering into this Agreement it has not relied on any
statement, warranty or other representation made or information supplied, by or
on behalf of the other Party. Any change, modification or amendment of this
Agreement shall be in writing and signed by the Party against whom enforcement
is sought.
 
 
6

--------------------------------------------------------------------------------

 


26. All notices, statements, demands, requirements or other communications and
documents required or permitted to be given, served or delivered to any Party
under this Agreement (a “Communication”) shall be in writing in the English
language and shall be either (1) delivered by hand (including, without
limitation, delivery by courier) or sent by prepaid certified or registered mail
(airmail in the case of all international Communications), with return receipt
requested, to that Party at its address stated below, or (2) sent by electronic
mail to the Person and email address identified below (and in all cases under
this subparagraph (2) a copy shall also be dispatched immediately by prepaid
certified or registered mail or by courier or by hand delivery to the
addressee), or to such other Person and address as that Party may from
time-to-time have notified the other Party as being its representative Person
and address for the purposes of this Agreement to the exclusion of all
previously applicable Persons and/or addresses. A Communication once given,
served or delivered shall be irrevocable without the consent of the recipient
which may be given or withheld in its absolute discretion. A Communication shall
be deemed to have been given served or delivered:


1.     
if delivered by hand, upon delivery (including, without limitation, delivery by
courier) on the date of the delivery (and in the case of delivery by courier as
evidenced by the signed receipt obtained by the courier service upon delivery);

 
2.     
if sent by mail, upon proof of receipt or refusal; and

 
3.     
if sent by electronic mail, the date of transmission if during business hours in
the place of its receipt or, if it is not, the next succeeding Business Day in
the place of its receipt, subject to its having in fact been received; if the
electronic mail is not received, then the date of receipt of the paper copy
transmitted to the recipient shall control.



27.   This Agreement may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one (1) and the same agreement.  This Agreement may be executed using
signature pages sent by electronic mail where the Party using such signature
pages represents that the electronically transmitted page is a true and accurate
copy of an original execution page.


28.  This Agreement shall benefit and be binding upon the Parties hereto and
their respective successors and assigns.


29.  This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.  Each Party hereby irrevocably submits to the
exclusive jurisdiction of the courts in the State of Delaware.


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 

FOR:  JIANGSU LEIMONE ELECTRONICS COMPANY LTD.        
By:
/s/ Lei Gu      Name: Lei Gu     Title: Chairman        


FOR:  ZOOM TELEPHONICS, INC.        
By:
/s/ Frank B. Manning         Name: Frank Manning     Title: Chairman & President
       

 
 
8

--------------------------------------------------------------------------------

 
 
Schedule A
LICENSED MARKS


 
China (PRC)
ZOOM
9
9900048553 / 1550074
Registered
China (PRC)
ZOOM
35
9900048554 / 1451717
Registered
China (PRC)
ZOOM
38
990004855 / 1427684
Registered
China (PRC)
ZOOM (Chinese Characters) 瞩目
9
2000098504 / 1777799
Registered
China (PRC)
ZOOM (Chinese Characters) 瞩目
35
2000098505 / 1749269
Registered
China (PRC)
ZOOM (Chinese Characters) 瞩目
38
2000098506 / 1707903
Registered
China (PRC)
H LOGO & HAYES
9
- / 264789
Registered

 
 
9

--------------------------------------------------------------------------------

 
 
Schedule B
 
LICENSED GOODS AND SERVICES
 
 
 
10

--------------------------------------------------------------------------------

 

LICENSED GOODS AND SERVICES


GOODS:  Telecommunications and computer peripheral products, including, modems,
routers, dial-up modems, ADSL modems and routers, cable modems and routers,
cellular data-only modems and routers, Wi-Fi adapters and routers, keyboards,
keyboards for use with computers that use a high-definition television as a
monitor, computers that use a high-definition television as a monitor, and parts
and accessories for such goods;


SERVICES:  All retail sales, repair and maintenance of the above-mentioned
goods; internet services, including, provision of mobile broadband access to
data on the Internet, providing electronic texting services, and providing email
services; web services, including, web conferencing services; voice services,
including, voice of internet protocol (VoIP) services, transmission of voice by
data networks, and transmission of voice by switched voice data networks.
 
 
11

--------------------------------------------------------------------------------

 

Exhibit C


Tianjin Tong Guang License
 
 
 
 
 
 
 
12
 
 